Citation Nr: 0524885	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  00-18 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The appellant had active service from August 4, 1976, to 
September 1, 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico.  

In June 2004, the Board found that new and material evidence 
had been submitted to reopen the claim, and remanded the 
matter for de novo consideration.  The matter has been 
returned for appellate review.


FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the appellant's appeal.

2.  The appellant's nervous disorder, diagnosed as 
schizophrenia, did not begin in service and is not the result 
of any incident or incidents of service.


CONCLUSION OF LAW

A nervous disorder, diagnosed as schizophrenia, was not 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that his nervous disorder 
stems from traumatic events which occurred during active 
service.  He maintains that because of his inability to speak 
English while in service, he was physically and verbally 
abused by his commanding officer.  He was kicked in the 
groin, back, chest and face in front of his servicemates.  
This experience was humiliating and resulted in hematomas 
which were treated in a VA emergency room on the day of his 
discharge.  He also maintains that three weeks later VA 
treated him for a psychotic reaction and a hernia.  See 
October 1996 Hearing Transcript.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

Accordingly, establishing service connection requires a 
medical diagnosis of current disability; medical, and in some 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service; and medical evidence of a nexus 
between the in-service injury or disease and the current 
disability.  See generally, Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

Factual Background & Analysis

The pertinent evidence of record includes the following:  the 
appellant's service medical and administrative reports; VA 
and non-VA treatment and examination reports dated from 1976 
to 2004, to include medical statements from Dr. V. J. 
Mariano; supporting statements from his mother, father, 
pastor, teacher, and fellow servicemate dated from 1990 to 
2000; reports from the Social Security Administration (SSA); 
and hearing transcripts dated in August 1991 and October 
1995.

The probative and persuasive evidence does not support the 
appellant's claim.  A diagnosis of schizophrenia is of 
record, and the appellant, along with his mother and a fellow 
servicemate report that the appellant was verbally and 
physically assaulted while in service.  Nonetheless, the 
probative and persuasive evidence does not establish that the 
appellant's nervous disorder, diagnosed as schizophrenia, 
began in service or is related to any event of service.  

The appellant's service records, including his June 1976 
entrance examination reports, are negative for complaint, 
treatment, manifestation, or diagnosis of schizophrenia or 
any other acquired psychiatric disorder.  His personnel 
records reflect that he was discharged from service due to 
the inability to speak and comprehend English.  The service 
records are also void of any treatment received resulting 
from a personal assault.  

Although the appellant received treatment for schizophrenia 
in September 1976, and service connection may be granted for 
a psychosis if manifest to a degree of 10 percent or more 
within one year from the date of separation from such 
service, service connection on a presumptive basis in this 
case is prohibited.  The appellant did not serve for 90 days 
or more.  38 U.S.C.A. §§ 1131, 1137; 
38 C.F.R. §§ 3.307(a)(1), 3.309.  As noted, the appellant had 
active service from August 4, 1976, to September 1, 1976.  
Thus, entitlement to service connection in this regard is not 
warranted.

The probative and persuasive evidence also fails to 
etiologically relate the appellant's schizophrenia to service 
or any event of service.  The positive evidence is 
acknowledged.  As noted, of record are the appellant's 
hearing transcripts and lay statements alleging that he was 
normal before entering service, but his nervous disorder 
stemmed from in-service harassment and personal assaults.  
Additionally, in July 1992 and January 1994, Dr. V. J. 
Mariano asserted that the appellant's schizophrenia was 
precipitated by in-service traumatic events.  

The positive evidence, however, is of little or no probative 
value.  Although in July 1992 Dr. V. J. Mariano notes that he 
had reviewed psychiatric textbooks, a review of his medical 
statement establishes that his medical opinion was based 
solely on the appellant's and his family's historical 
accounts.  A bare transcription of a lay history is not 
transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Medical opinions 
must be supported by clinical findings in the record.  Miller 
v. West, 11 Vet. App. 345 (1998).

With regard to the appellant's assertions and his supporting 
lay statements, the allegations of in-service physical and 
mental abuse are not credible.  The service medical records 
and September 1976 VA hospital summary do not reference any 
injury or injuries of traumatic origin.  Moreover, even when 
assuming while not conceding, that the claimed in-service 
events occurred, lay persons are not competent to 
etiologically relate the appellant's schizophrenia to any 
alleged in-service event.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Competent medical evidence is provided by 
someone qualified as an expert by knowledge, skill, 
experience, training, or education.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Thus, the aforementioned statements 
are of little or no probative value and can not substantiate 
the appellant's claim.

Further, on VA examination in February 1999, the examiner, 
after reviewing the appellant's claims file and examining 
him, found that the appellant's schizophrenia became manifest 
after service and that there was no evidence of any event 
occurring during service which had been claimed as the onset 
of his disability.  The examiner added that there is no 
evidence, other than speculation based on lay statements, 
that there was any event responsible for the neuropsychiatric 
condition during service.  This opinion is of great probative 
value.  Opinions offered by examiners based on a review of 
all the evidence on file is considered to be an important 
factor in reaching an informed opinion, whereas opinions 
based on assumptions not supported by the service medical 
records or other objective medical evidence is of little 
probative value.  Owens v. Brown, 7 Vet. App. 429 (1995).  

It is acknowledged that the examiner opined that the 
appellant's neuropsychiatric condition could have been 
present prior to service and that it is as likely as not that 
the nervous condition was aggravated by his brief period of 
service.  The examiner's statement is inconsistent with the 
other objective evidence of record however.  As noted above, 
the appellant's service medical records including his 
entrance examination report are negative.  Further, lay 
statements submitted by the appellant maintain that prior to 
service the appellant was normal, and that his disability 
began as a result of in-service trauma.  The evidence does 
not suggest that the appellant's disability pre-existed 
service.  Therefore, the appellant is presumed to have been 
in sound condition upon entering into service and the theory 
of entitlement to service connection based on in-service 
aggravation is not applicable.  See generally, 
38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.306 (2004).  

Based on the foregoing, the preponderance of the evidence 
weighs against the appellant's claim of entitlement to 
service connection for a nervous disorder, diagnosed as 
schizophrenia.  The benefit of the doubt rule is inapplicable 
when the evidence preponderates against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Accordingly, the 
appeal is denied.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.

Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its duty to notify and to assist the 
appellant in the development of his claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)). 

Compliance with 38 U.S.C.A. § 5103 requires that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 1112 
(2004).  In this case, the January 2002 letter was sent to 
the appellant after the RO's April 2000 rating decision that 
is the basis for this appeal.  As such, the unfavorable April 
2000 RO decision was decided prior to the enactment of the 
VCAA.  Because Section 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  The appellant was furnished content-
complying notice and proper subsequent VA process and curing 
any error in the timing.  Pelegrini v. Principi, 18 Vet. App. 
1112 (2004).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons and 
the reasons discussed below, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.

The appellant and his representative have been notified of 
the information and medical or lay evidence needed to 
substantiate his claim.  By VA letter dated in January 2002, 
VA apprised the appellant and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  In the January 2002 letter, VA 
told the appellant and his representative that to 
substantiate his claim, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told him that he should provide medical information and/or 
evidence about his doctor's records, medical diagnoses, and 
medical opinions.  VA also told him that it would assist him 
with obtaining medical records, employment records, or 
records from other Federal agencies.  VA also told the 
appellant to submit any evidence in his possession that 
pertains to his claim.  See July 2004 letter.  VA has 
fulfilled its duty to inform the appellant of the information 
and evidence needed to substantiate his claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the appellant, and such evidence has 
been obtained and associated with the claims folder.  The 
evidence includes service medical records associated with 
active duty, VA medical reports dated from 1976 to 2004, 
reports from the Social Security Administration (SSA), and 
private medical reports and statements. 

In June 2004, the Board remanded the appellant's appeal to 
obtain a VA medical opinion addressing the etiology of his 
nervous condition.  In August 2004, a VA examiner 
unsuccessfully attempted to examine the appellant.  The VA 
examination report reflects that the appellant was 
unresponsive and uncooperative.  As such, an evaluation could 
not be performed. The examiner had reviewed the appellant's 
treatment notes from previous VA psychiatric treatment and 
noted that he was capable of responding appropriately to 
questions posed to him. It was clear to the examiner that the 
appellant's behavior during the interview was completely 
voluntary based upon a review of his records.  In light of 
the foregoing, no additional evidence in this regard is 
warranted.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(If a claimant wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence).

In addition to the foregoing, the appellant and his 
representative were furnished medical release of information 
forms and told to inform VA of any additional dates and 
places of treatment, as well as any other pertinent 
information or evidence in his control.  Neither he nor his 
representative has identified any outstanding evidence which 
could be used to support the issue on appeal.  VA has met its 
duty to assist the appellant in the development of this 
appeal and there is no need for further development.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(d).

No prejudice results to the appellant by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Service connection for a nervous disorder, diagnosed as 
schizophrenia, is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


